DETAILED FORM PTO-324 COMMUNICATION
Applicability of AIA  or Pre-AIA  Provisions
00.	This application, filed on or after March 16, 2013, is being examined under the first inventor to file [hereinafter "FITF"] provisions of the AIA . 
If, however, this application's status as subject to FITF provisions is incorrect, then correcting the statutory bases of rejection(s) is not considered new ground(s) of rejection if the rationale supporting the rejection(s), and prior art relied upon, is the same under the AIA  and pre-AIA  statuses.
NON-RESPONSIVE REPLIES TO QUAYLE ACTION, apparently bona fide 
01.	Under the decision in Ex parte Quayle, 25 USPQ 74, 1935 C.D. 11; 453 OG 213 (Comm’r Pat. 1935), after all claims in an application have been allowed the prosecution of the application on the merits is closed even though there may be outstanding formal objections which preclude fully closing the prosecution. See M.P.E.P. § 714.14.
Amendments touching the merits are treated in a manner similar to amendments after final rejection, though the prosecution may be continued as to the formal matters. See M.P.E.P. §§ 714.12 and.
If an amendment submitted on or after July 30, 2003, fails to comply with 37 CFR 1.121  (as revised on June 30, 2003), the Office will notify applicant by a Notice of Non-Compliant Amendment, Form PTOL-324, that the amendment fails to comply with the requirements of 37 CFR 1.121  and identify: (1) which section of the amendment is non-compliant (e.g., the amendments to the claims section); (2) items that are required for compliance (e.g., a claim listing in compliance with 37 CFR 1.121(c) ); and (3) the reasons why the section of the amendment fails to comply with 37 CFR 1.121  (e.g., the status identifiers are missing). The type of amendment will determine whether applicant will be 37 CFR 1.121(c) ) instead of the entire corrected amendment. If the noncompliant amendment is:
… 
(G) An amendment filed in response to a Quayle action , the TSS will send the notice which sets a time period of two months for reply. Extensions of time are available under 37 CFR 1.136(a). Failure to reply to this notice will result in abandonment of the application. Applicant’s reply is required to include the corrected section of the amendment. 
With respect to the 3/8/2021 and 3/9/2021 Replies, it is noted that the 3/8/2021 Reply improperly amends the specification to add text that raises issues of new matter, as Examiner had explained to Mr. Kirk.
Specifically, the 3/8 Reply amending [0061] to recite "The integrated circuit package assembly 902 can be attached to the deposition tape 904 with the interconnect mask 710 directly on the deposition tape 904" describes an optional capability that is not adequately supported by the originally filed specification. In FIG. 9 shows the integrated circuit package assembly "is attached to the deposition tape 904 …" It does not show that the integrated circuit "can be attached … ." 
The 3/9 Reply properly recites the amendment to the specification. BUT it does NOT delete the 3/8 amendment to [0061] of the specification and, therefore, the 3/9/2021 amendment runs afoul of 37 CFR 1.121.
The 3/8/2021 Reply  also adds material to [0082] that is new matter. The specification as originally filed lacks any antecedent basis for "encapsulates," let 
The amendment to the claims goes outside the issues with the specification resulting in the 1/7/2021 Quayle Action.
Neither the 3/8/201 Reply nor the 3/9/2021 Reply, therefore, is a proper Reply to the 1/7/2021 Quayle Action. The 3/8 and 3/9 Replies therefore are NOT entered. 
Examiner called Applicant's Representative, Mr. Kirk, on 3/8/2021 and explained the issues with the 3/8/2021 Reply. 
Examiner also called Mr. Kirk, on 3/17/2021 and explained the issues with the 3/9/2021 Reply.
CONCLUSION
02.	A shortened statutory period for reply to this Office Action is set to expire TWO MONTHS from the mailing date of this Office Action. THIS TIME PERIOD IS EXTENDIBLE UNDER 37 CFR § 1.136(A).
Any inquiry concerning this communication, or earlier communication(s) on this application, should be directed to Primary Examiner Hrayr A. Sayadian, who can be reached at (571) 272-7779, on Monday through Friday, 0730 – 1600 EDT/EST, whichever time zone is in effect at time of call.
If attempts to reach Mr. Sayadian by telephone are unsuccessful, his supervisor, Supervisory Primary Examiner Wael Fahmy, can be reached at (571) 272-1705. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
http://pair-direct.uspto.gov. The Electronic Business Center (EBC) at (866) 217-9197 (toll-free) may answer questions on how to access the Private PAIR system. 
/HRAYR A SAYADIAN/
Primary Examiner, Art Unit 2814
1-571-272-7779